DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 9-12 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15 and 17-21, directed to a computer program product and an additive manufacturing system that both use the allowable method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020 was filed along with a fee under 1.17(p) after the mailing date of the Official action dated July 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-7, 9-15 and 17-21 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “dispensing first regions corresponding to the edge portions of the plurality of partitions by a first droplet ejection process and not ejecting droplets into third regions corresponding to the grooves between the edge portions of the adjacent partitions, curing the first regions, after curing the first regions, dispensing second regions corresponding to the interior portions of the plurality of partitions between the edge portions by a different second droplet ejection process; and curing the second regions”; and of independent claim 13 with particular attention to “dispense the first regions corresponding to the edge portions of the plurality of partitions by a first droplet ejection process and not ejecting droplets into third regions corresponding to the grooves between the edge portions of the adjacent partitions, curing the first regions; after curing the first regions, dispense the second regions corresponding to the interior portions between the edge portions by a different second droplet ejection process; and curing the second regions”; and of independent claim 18 with particular attention to “dispense and cure first regions that correspond to edge portions of the 
United States Pre-Grant Patent Application Publication No. 2016/0107287 A1 to Bajaj et. al. teaches depositing a layer of the successive layers includes dispensing first regions corresponding to edges of the one or more partitions by a first droplet ejection process (pars. [0064-66], [0068], [0091-104]; FIGS. 2A, 3A and 3B), and after curing the first regions, dispensing a second region corresponding to an interior of the one or more partitions between the edges by a different second droplet ejection process (pars. [0064-66], [0068], [0091-104]; FIGS. 2A, 3A and 3B).  However, the Bajaj reference does not teach dispensing material to form edge portions of partitions that define interior portions and exterior areas for a groove or channel.
For this reason, there is no obvious reason to modify the teachings of the Bajaj reference using any one of Bajaj II or Bajaj III and teach “dispensing first regions corresponding to the edge portions of the plurality of partitions by a first droplet ejection process and not ejecting droplets into third regions corresponding to the grooves between the edge portions of the adjacent partitions, curing the first regions, after curing the first regions, dispensing second regions corresponding to the interior portions of the plurality of partitions between the edge portions by a different second droplet ejection process; and curing the second regions” according to Applicant’s independent claim 1 or “dispense the first regions corresponding to the edge portions of the plurality of partitions by a first droplet ejection process and not ejecting droplets into third regions corresponding to the grooves between the edge portions of the .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731